EXAMINER’S AMENDMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Melissa Kleine (Reg. No. 78928) on 3/15/2022.
The application has been amended, in response to claims as of 2/15/2022, as follows: 

1. (Currently Amended) An electronic tag writing system comprising:
a writing device that writes write information into an electronic tag;
an information acquisition section that acquires write information related to an object associated with the electronic tag;
a conveyor for conveying the object;
a tag supply section that successively supplies electronic tags having pressure sensitive adhesion sections; and
a robot that receives the electronic tag supplied from the tag supply section and attaches the electronic tag to the object conveyed on the conveyor;
wherein after causing the robot to receive the electronic tag supplied from the tag supply section, the electronic tag is brought to close [[to]] the writing device to perform writing of the write information acquired by the information acquisition section, and then attached to the object; and
.

Allowable Subject Matter
Claims 1, 8-11, 13-14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests an electronic tag writing system comprising: a writing device that writes write information into an electronic tag; an information acquisition section that acquires write information related to an object associated with the electronic tag; a conveyor for conveying the object; a tag supply section that successively supplies electronic tags having pressure sensitive adhesion sections; and a robot that receives the electronic tag supplied from the tag supply section and attaches the electronic tag to the object conveyed on the conveyor; wherein after causing the robot to receive the electronic tag supplied from the tag supply section, the electronic tag is brought close to the writing device to perform writing of the write information acquired by the information acquisition section, and then attached to the object; and wherein in addition to a conveyance space of the object by the conveyor, a temporary attachment section is provided for attaching the electronic tag that is received by the robot and that is to be discarded (claim 1); nor an electronic tag writing system comprising: a writing device that writes write information into an electronic tag; an information acquisition section that acquires write information related to an object associated with the electronic tag; a conveyor for conveying the object; a tag supply section that successively supplies electronic tags having pressure sensitive adhesion sections; a robot that receives the electronic tag supplied from the tag supply section and attaches the electronic tag to the object conveyed on the conveyor, the robot having six or more degrees of freedom; an image pickup device that picks up an image of the object conveyed on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887